DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/3/2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 9, and 16 recite the limitation “generating said key parameters and their weights” (emphasis added). There is insufficient antecedent basis for the emboldened elements in the claim. For examination purposes, “said key parameters” will be interpreted to mean “said key predictors”.  Claims 3, 10, and 17 depend from indefinite claims 2, 9, and 16, are also indefinite based on these dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
building a . . . prediction model with historical data directed to said target problem for an individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a model with historical data directed to a problem for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating key predictors for said individual using said prediction by an explanation model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a similarity analysis to identify records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
analyzing said identified one or more records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “machine learning prediction model”, “receiving data about said individual”, “by said built machine learning prediction model”, and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records”.  The additional elements of “machine learning prediction model” and “by said built machine learning prediction model” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering and providing results of an analysis, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics” and MPEP § 2106.05(g)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “machine learning prediction model” and “by said built machine learning prediction model” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering and providing results of an analysis, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics” and MPEP § 2106.05(g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating said key parameters and their weights for said individual using said prediction by said explanation model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating parameters and weights using a prediction, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors and their weights”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying records from data by performing a similarity analysis, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “provide said recommendations to said user to solve said target problem for said individual”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of providing recommendations to a user, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kernel”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kerne” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  The claim recites a computer program product; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
building a . . . prediction model with historical data directed to said target problem for an individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a model with historical data directed to a problem for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating key predictors for said individual using said prediction by an explanation model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a similarity analysis to identify records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
analyzing said identified one or more records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for”, “machine learning prediction model”, “receiving data about said individual”, “by said built machine learning prediction model”, and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records”. The additional element of “a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “machine learning prediction model” and “by said built machine learning prediction model” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering and providing results of an analysis, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics” and MPEP § 2106.05(g)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “machine learning prediction model” and “by said built machine learning prediction model” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering and providing results of an analysis, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics” and MPEP § 2106.05(g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating said key parameters and their weights for said individual using said prediction by said explanation model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating parameters and weights using a prediction, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors and their weights”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying records from data by performing a similarity analysis, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “provide said recommendations to said user to solve said target problem for said individual”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of providing recommendations to a user, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kernel”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kerne” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
building a . . . prediction model with historical data directed to said target problem for an individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a model with historical data directed to a problem for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating key predictors for said individual using said prediction by an explanation model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a similarity analysis to identify records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
analyzing said identified one or more records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory for storing a computer program for generating personalized recommendations to address a target problem; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising”, “machine learning prediction model”, “receiving data about said individual”, “by said built machine learning prediction model”, and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records”. The additional element of “a memory for storing a computer program for generating personalized recommendations to address a target problem; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “machine learning prediction model” and “by said built machine learning prediction model” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering and providing results of an analysis, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics” and MPEP § 2106.05(g)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “a memory for storing a computer program for generating personalized recommendations to address a target problem; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “machine learning prediction model” and “by said built machine learning prediction model” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering and providing results of an analysis, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics” and MPEP § 2106.05(g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating said key parameters and their weights for said individual using said prediction by said explanation model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating parameters and weights using a prediction, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors and their weights”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying records from data by performing a similarity analysis, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “provide said recommendations to said user to solve said target problem for said individual”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of providing recommendations to a user, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Liu et al. (US 20200226502 A1, hereinafter “Liu”) in view of Le et al. (US 20190050750 A1, hereinafter “Le”).



Regarding claim 1, Liu discloses [a] computer-implemented method for generating personalized recommendations to address a target problem, the method comprising: ([0005]; “a travel plan recommendation method, an apparatus, a device and a computer readable storage medium, which are used to solve the problem that the recommendation method of the existing travel plan is unable to meet user requirements due to its low recommendation accuracy and poor stability”, which discloses a computer implemented method for generating recommendations to a user in the form of a travel plan to address a target problem, that is how to efficiently travel somewhere)
building a machine learning prediction model with historical data directed to said target problem for an individual; (Figure 2, Elements S202 and S203;  the figure discloses building a machine learning prediction model (classification model) with historical data (historical travel data) directed to said target problem for an individual (travelling somewhere); and [0079]; “generating corresponding sample data according to each piece of the pre-processed historical travel data, to obtain a training set including sample data corresponding to multiple piece of historical travel data”; and [0094]; “performing model training on the preset classification model using the training set, to obtain a travel plan classification model”, the prediction model being the classification model)
receiving data about said individual; ([0099]; “the user persona information is obtained through a persona feature interface”)
generating key predictors for said individual using said prediction by an explanation model; ([0112]; “Specifically, the feature extraction module 501 is configured to generate a travel feature vector, according to user persona information and travel mode distribution information of a user, current travel environment feature information, and feature information of a starting point and a destination point of a current travel”, which discloses, under a broadest reasonable interpretation of the claim language, generating key predictors for an individual/user in the form of a feature vector that is extracted using an explanation model/feature extraction module; and Figure 5, Element 501; the feature extraction module is the explanation model under a BRI)
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, ([0129]; “calculate, according to a non-null value feature vector including a non-null value feature in the original feature vector, cosine similarity between the non-null value feature vector and corresponding feature vectors in other historical travel data; determine K pieces of the other historical travel data with largest cosine similarity between their corresponding feature vectors and the non-null value feature vector as K closest pieces of data of the original feature vector”, the cosine similarity being the similarity analysis that uses historical data/historical travel data that uses key predictors or feature vectors for the user)
analyzing said identified one or more records; and (Figure 2, S205; the figure discloses using the records that are contained in the feature vectors/key predictors through an analysis by the classification model; and [0103]; “Step S205, inputting the travel feature vector into the travel plan classification model to calculate the scores of the candidate travel plans”; and [0107]; “the terminal device invokes the travel plan classification model in this step, inputs the travel feature vector into the travel plan classification model, and calculates the score of each candidate travel plan through the travel plan classification model”)
providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records ([0108]; “recommending a travel plan to the user according to the scores of the candidate travel plans”, the recommendation being the travel plan provided to a user to solve the problem of finding an effective way of travelling somewhere based on the analysis performed at the classification model; and Figure 2, S206; and Figure 1, S103). 
Liu fails to explicitly disclose but Le discloses obtaining a prediction for said individual in connection with said target problem by said built machine learning prediction model using said received data about said individual; ([0037]; “feeds the member information and the one or more potential job postings into a generalized linear mixed model 308, which is designed to output a prediction value for each of the one or more potential job postings based on the member information”, the prediction being a prediction value for an individual, and it is a machine learning model/linear mixed model that uses received data about the individual/member; and Figure 3; the figure discloses, under a broadest reasonable interpretation of the claim language, obtaining a prediction or prediction value for an individual/member in connection with a target problem such as recommending job postings)
wherein said one or more records provide a population closely related to said individual with respect to said target problem; ([0030]; “In any case, the various associations and relationships that the members establish with other members, or with other entities and objects, are stored and maintained within a social graph in a social graph database 220”, the social graph having records that provide a population closely related to the individual/member with respect to the target problem of finding a job to recommend to a user). 
Liu and Le are analogous art because both are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the prediction for an individual and closely relation population of Le with the method Liu to yield the predictable result of obtaining a prediction for said individual in connection with said target problem by said built machine learning prediction model using said received data about said individual and wherein said one or more records provide a population closely related to said individual with respect to said target problem. The motivation for doing so would be to recommend job posting to members or individuals (Le; [0003]).

	Regarding claim 8, it is a computer program product claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

	Regarding claim 15, it is a system claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

	Regarding claims 2, 9, and 16, the rejection of claims 1, 8, and 15 are incorporated and Liu fails to explicitly disclose but Le discloses generating said key parameters and their weights for said individual using said prediction by said explanation model ([0050]; “At operation 706, with the fixed deep Hadamard features from the deep neural network collaborative filtering model 402 and tree transformed features from the boosting decision tree model 404 as input, the logistic prediction layer 406 is trained to update the prediction weights and bias” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, generating said key parameters (deep features) and their weights (prediction weights) for the individual or searching member looking for a job using said prediction by the explanation model; and Figure 7, Elements 704 and 706; and [0037]; “feeds the member information and the one or more potential job postings into a generalized linear mixed model 308, which is designed to output a prediction value for each of the one or more potential job postings based on the member information”, the prediction being a prediction value for an individual).
	The motivation to combine Liu and Le is the same as discussed above with respect to claim 1.

Regarding claims 3, 10, and 17, the rejection of claims 1, 2, 8, 9, 15, and 16 are incorporated and Liu discloses identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors ([0085]; “calculating cosine similarity between a non-null value feature vector and the corresponding feature vector in other historical travel data, according to the non-null value feature vector including the non-null value feature in the original feature vector”, which discloses performing similarity analysis (cosine similarity) of historical data (historical travel data) using said key predictors or features; and [0086]; and [0129]).
Liu fails to explicitly disclose but Le discloses predictors and their weights. ([0050]; “prediction weights”).
The motivation to combine Liu and Le is the same as discussed above with respect to claim 1.

Regarding claims 4, 11, and 18, the rejection of claims 1, 8, and 15 are incorporated and Liu discloses wherein said key predictors comprise parameters ([0112]; “Specifically, the feature extraction module 501 is configured to generate a travel feature vector, according to user persona information and travel mode distribution information of a user, current travel environment feature information, and feature information of a starting point and a destination point of a current travel”, which discloses the features or key predictors that comprise parameters or information contained in the features; and [0086]; the paragraph discloses, under a BRI, the key predictors in the form of feature vectors that include K pieces of closes data (parameters)  contained in a feature vector or key predictor F).

Regarding claims 5, 12, and 19, the rejection of claims 1, 4, 8, 11, 15, and 18 are incorporated and Liu discloses wherein said key predictors comprise parameters that were identified as determining an answer to said target problem ([0083-0086]; the paragraphs disclose the key predictors in the form of feature vectors that comprise parameters or historical data that was identified as determining an answer (such as starting and ending point information) to said target problem (which is determining an optimal way of travelling from one place to another)).
Regarding claims 6, 13, and 20, the rejection of claims 1, 8, and 15 are incorporated and Liu discloses wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling to provide said recommendations to said user to solve said target problem for said individua (Figure 2, S205;  the figure discloses using modeling in the form of a classification model to provide recommendations in the form of a travel plan (S206) to a user).

Regarding claims 7 and 14, the rejection of claims 1 and 8 are incorporated and Liu discloses wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kernel ([0086]; “the cosine similarity may also be used as the similarity between the historical travel data corresponding the original feature vector and other sample data; and then the K pieces of other sample data with the largest similarity between their corresponding vectors and the non-null value feature vector as the K pieces of closest data” (emphasis added; and [0129]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127